DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 
(US 7185783) in view Vaiana (US 20090084794), Titus (US 1058205), Worshell (US 1212305), Gilreath (US 8226093) and Brown (US 7766186).
Regarding Claim 1, Miller is in the field of endeavor and teaches a can body, the can body having a bottom side ( Col 4 line 11), a sidewall ( Col 4, line 14) , and an open top side (Col 4 line 12); a rim coupled to the can body ( See annotated figure below), the rim being coupled the sidewall adjacent the open top side(Fig. 8A), the rim having a pair of channels extending through to the sidewall ( Col 8, Line 2, and 3); a lip coupled to the can body ( Col 7, Line 13-14), the lip being coupled around a perimeter of the open top side  ( Col 7, Line 13-14); a pair of top handles (Fig. 1 ,Element 21 and 27 are considered a pair 


    PNG
    media_image1.png
    626
    896
    media_image1.png
    Greyscale

However, Miller does not explicitly discloses, each of the top handles being positioned proximate to a lower edge of the rim.
Vaiana is in the field of endeavor and discloses a rim (Fig.1, 2) wherein each of the top handles (14) being positioned proximate to a lower edge of the rim (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate each of the top handles being positioned proximate to a lower edge of the rim as taught by Vaiana for the purpose of improved gripability when handling the trashcan. 
Miller appears to disclose a lower gripping portion (fig. 8) however, does not expressly 
disclose the pair of lower handles “coupled” to the can body, the pair of lower handles being “coupled” to the sidewall proximal the bottom side.
Worshell is in the field of endeavor and teaches lower grip to lift the receptacle easily 

 Titus is in the field of endeavor and teaches a pair of lower handles “coupled” to the 
can body (Element 9, See annotated figure below), the pair of lower handles being coupled to the sidewall proximal the bottom side (See annotated figure below).



    PNG
    media_image2.png
    444
    449
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Vaiana to incorporate a pair of lower handles “coupled” to the can body, the pair of lower handles being coupled to the sidewall proximal the bottom side as taught by Titus, in order to allow the user to lift the receptacle easily from the rear end to discharge the contents as suggested by Worshell. 

	Gilreath is in the field of endeavor and discloses a trashcan (10) having a lower handle comprising a pair of support (Fig.1, 36), the support being coupled to the sidewall (Fig.1), the support extending perpendicularly from the sidewall (Fig. 1), the lower handle having a grip bar (38) extending between the pair of supports (36) , the support being a triangular shape (Fig.1), a longest side ( See annotated figure below) of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwards and away from the sidewall.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Vaiana-Titus to incorporate lower handle comprising a pair of support ,the support being coupled to the sidewall , the support extending perpendicularly from the sidewall, the lower handle having a grip bar extending between the pair of supports , the support being a triangular shape, a longest side of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwards and away from the sidewall as taught by Gilreath. Doing so would permit grasping of the gripping bar when the container is being lifted (Gilreath, Col.2, Line-36).  
 

    PNG
    media_image3.png
    299
    600
    media_image3.png
    Greyscale


However, Miller-Vaiana -Titus-Gilreath does not explicitly discloses each of the support being planar and having a solid triangular shape.
Brown is in the field of endeavor and discloses a trashcan (10) that has support (30) on the handle that is planer (Fig.1) and has solid triangular shape (fig.1, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Vaiana -Titus-Gilreath to incorporate the support being planer and having solid triangular shape as taught by Brown. Doing so would permit grasping of the gripping bar (Col.2, Line 35) and/or increase the strength of the support.
However, Miller-Vaiana -Titus-Gilreath-Brown does not disclose a rim covering between 20% and 30% of the sidewall.

See MPEP § 2144.04(IV-a).
Regarding Claim 2, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1. Additionally, Miller also discloses a plurality of wheels being coupled to the can body (Miller, Fig.14), the plurality of wheels being coupled to the bottom side (Miller, Fig.14). This would allow the user to move the receptacle easily (Col 3, Line 50-51).

Regarding Claim 5, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1. Additionally, Miller also discloses the sidewall tapering from the open top side towards the bottom side (See annotated figure below), an outer face of the rim being vertical (Miller, Fig.1), the inner walls being triangular (Fig 1; Handle 21 is in between sidewall that are triangular shape).

    PNG
    media_image4.png
    353
    592
    media_image4.png
    Greyscale


Regarding claim 6, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1. Additionally, Miller also discloses the pair of channels of the rim being 180° apart (Col.8, Line 2-3). Here, Channel 52 and 56 are 180° apart with 54 being in the middle.
Regarding claim 7, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1 in view of Titus. Additionally, Titus discloses the pair of lower handles being 180° apart, the lower handles aligning with the top handles (Titus, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a  pair of lower handles being 180° apart, the lower handles aligning with the top handles to Miller as taught by Titus. Doing so would enable discharge of the content from either side. 
Regarding Claim 10, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1. Titus teaches the grip bar of each of the lower handles and the pair of top handles lying along parallel axes (Fig.1, Elements 5, and 9).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller-Vaiana-Titus-Worshell-Gilreath-Brown, as applied to claim 1 and 2 above, and further in view of Starkey (US 20170183151) .
Regarding claim 3, Miller-Vaiana -Titus-Gilreath-Brown teaches all the elements of claim 1. However, Miller-Titus does not disclose a plurality of wheels being a set of four swivelable wheels arranged in a square layout.
Starkey is in the fiend of endeavor and teaches a plurality of wheels being a set of four swivelable wheels (Para. [0057]) arranged in a square layout. (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Titus to incorporate a plurality of wheels being a set of four swivelable wheels arranged in a square layout as taught by Starkey, in order to move the receptacle easily  (Para. 0057).
See MPEP § 2144.06(II).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller
(US7185783) in view of Starkey (US 20170183151), Vaiana (US 200090084794), Titus (US 1058205), Worshell (US 1212305), Gilreath (US 8226093), and Brown (US 7766186).
Regarding Claim 13, Miller discloses a can body, the can body having a bottom side ( Col 4 line 11), a sidewall ( Col 4, line 14) , and an open top side (Col 4 line 12); the sidewall tapering from the open top side towards the bottom side ( See annotated figure below) ; a plurality of wheels being coupled to the can body ( Miller, Fig.14,Element 318), the plurality of wheels being coupled to the bottom side ( Miller, Fig.14,Element 318).

    PNG
    media_image5.png
    552
    926
    media_image5.png
    Greyscale

However, Miller does not disclose the plurality of wheels being a set of four swivelable wheels arranged in a square layout.
Starkey is in the fiend of endeavor and teaches a plurality of wheels being a set of four swivelable wheels (Para.0057) arranged in a square layout (Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate a plurality of wheels being a set of four swivelable wheels arranged in a square layout as taught by Starkey, in order to move the receptacle easily  (Para.0057).
Miller additionally discloses a rim coupled to the can body, and the rim being coupled the sidewall adjacent the open top side (Fig. 8A).
However, Miller-Starkey does not discloses a rim covering between 20% and 30% of the sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Starkey to have a rim covering between 20% and 30% of the sidewall. Doing so would add additional structural support to the sidewall of the trashcan. A change in size is generally recognized as being within the level of ordinary skill in 
See MPEP § 2144.04(IV-a).
Miller also discloses the rim having a pair of channels extending through to the sidewall ( Col 8, Line 2, and 3); the pair of channels being 180° apart  (Col.8, Line 2-3; Channel 52 and 56 are 180° apart with 54 being in the middle); an outer face of the rim being vertical (Miller, Fig.1), a lip coupled to the can body ( Col 7, Line 13-14), the lip being coupled around a perimeter of the open top side( Col 7, Line 13-14); a pair of top handles coupled to the rim( Col 8, Line 12), each of the top handles extending between a pair of triangular inner walls of each of the pair of channels( See annotated figure below) .


    PNG
    media_image6.png
    769
    756
    media_image6.png
    Greyscale




Vaiana is in the field of endeavor and discloses a rim (Fig.1, 2) wherein each of the top handles (14) being positioned proximate to a lower edge of the rim (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Starkey to incorporate each of the top handles being positioned proximate to a lower edge of the rim as taught by Vaiana for the purpose of improved gripability when handling the trashcan.
Miller disclose a lower gripping portion (fig. 8) however, does not expressly disclose the 
pair of lower handles coupled to the can body, the pair of lower handles being coupled to the sidewall proximal the bottom side.
Worshell is in the field of endeavor and teaches lower grip to lift the receptacle easily 
from the rear end for discharge of the content (Col 2, Line 53, and 53).
 Titus is in the field of endeavor and teaches a pair of lower handles coupled to the can 
body (Element 9, See annotated figure below), the pair of lower handles being coupled to the sidewall proximal the bottom side (See annotated figure below).


    PNG
    media_image2.png
    444
    449
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Starkey-Vaiana to incorporate a pair of lower handles coupled to the can body, the pair of lower handles being coupled to the sidewall proximal the bottom side as taught by Titus, in order to allow the user to lift the receptacle easily from the rear end to discharge the contents as suggested by Worshell. 
Miller-Starkey-Vaiana -Titus discloses the lower handles being 180° apart and aligning with the top handles (Titus, Fig. 1).
However, Miller-Starkey-Titus does not disclose each of the lower handles comprising a pair of supports, each of the supports being coupled to the sidewall, each of the support extending perpendicularly from the sidewall, each of the lower handles having a grip bar extending between the pair of supports, each support being planar and having a solid triangular shape, a longest side of the 
Gilreath is in the field of endeavor and discloses a trashcan (10) having a lower handle comprising a pair of support (Fig.1, 36), the support being coupled to the sidewall (Fig.1), the support extending perpendicularly from the sidewall (Fig. 1), the lower handle having a grip bar (38) extending between the pair of supports (36) , the support being a triangular shape (Fig.1), a longest side ( See annotated figure below) of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwards and away from the sidewall.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Miller-Starkey-Vaiana -Titus to incorporate lower handle comprising a pair of support ,the support being coupled to the sidewall , the support extending perpendicularly from the sidewall, the lower handle having a grip bar extending between the pair of supports , the support being a triangular shape, a longest side of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwards and away from the sidewall as taught by Gilreath. Doing so would permit grasping of the gripping bar when the container is being lifted (Gilreath, Col2, Line 36).  
 

    PNG
    media_image3.png
    299
    600
    media_image3.png
    Greyscale


However, Miller-Starkey-Vaiana -Titus-Gilreath does not explicitly discloses each of the support being planar and having a solid triangular shape.
Brown is in the field of endeavor and discloses a trashcan (10) that has support (30) on the handle that is planer (Fig.1) and has solid triangular shape (fig.1, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Starkey-Vaiana -Titus-Gilreath to incorporate the support being planer and having solid triangular shape as taught by Brown. Doing so would permit grasping of the gripping bar (Col.2, Line 35) and/or increase the strength of the support.
Miller-Starkey-Vaiana -Titus-Gilreath-Brown discloses the pair of top handles lying along parallel axes (Titus, Fig.1, Elements 5, and 9).

Claim 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly 
(US 20180022544) in view of Pilkinton (US 6581796), Gilreath (US 8226093), and Brown (US 7766186).
Regarding Claim 1, Donnelly is in the field of endeavor and teaches a can body (Fig. 2, 
Element 12), the can body having a bottom side( Fig.16, Element 22) , a sidewall ( Fig. 2), and an open top side ( Fig. 2); a rim coupled to the can body (Fig. 2, Element 17), the rim being coupled the sidewall adjacent the open top side (Fig. 2, Element 17), the rim having a pair of channels extending through to the sidewall (See annotated figure below); a lip coupled to the can body  ( Fig. 2, Element 16) the lip being coupled around a perimeter of the open top side ( Fig. 2, Element 16); a pair of top handles coupled to the rim ( Fig.2 ,Element 20; Fig. 17 show that element 20 is present in a pair and is coupled to the rim 17)  and each of the top handles (20)  being positioned proximate to a lower edge (Fig.18) of the rim (17). 

    PNG
    media_image7.png
    567
    390
    media_image7.png
    Greyscale


However, Donnelly does not explicitly teach the top handles extending between a pair 

Pilkinton teaches top handles extending between a pair of inner walls of each of the pair 
of channels (Fig. 3); and a pair of lower handles coupled to the can body (Fig. 3 Element 140 and 144), the pair of lower handles being coupled to the sidewall proximal the bottom side (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have modified Donnelly to incorporate top handles extending between a pair of inner walls of each of the pair of channels, a pair of lower handles coupled to the can body, the pair of lower handles being coupled to the sidewall proximal the bottom side as taught by Pilkinton. This is done for the purposes of safety, ergonomics, ease of stacking, and ease of cleaning (Pilkinton, Col 3, Lines 40-42).
Donnelly-Pilkinton does not explicitly disclose each of the lower handles comprising a pair of supports, each of the supports being coupled to the sidewall, each of the support extending perpendicularly from the sidewall, each of the lower handles having a grip bar extending between the pair of supports, each support being planar and having a solid triangular shape, a longest side of the triangular shape facing outwardly from the sidewall, the longest side of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwardly and away from the sidewall, each grip bar and the pair of top handles lying along parallel axes.
Gilreath is in the field of endeavor and discloses a trashcan (10) having a lower handle comprising a pair of support (Fig.1, 36), the support being coupled to the sidewall (Fig.1), the support extending perpendicularly from the sidewall (Fig. 1), the lower handle having a grip bar (38) extending between the pair of supports (36) , the support being a triangular shape (Fig.1), a longest side ( See annotated figure below) of the triangular shape having a lower end adjacent to the sidewall such that the longest side extends upwards and away from the sidewall.

 

    PNG
    media_image3.png
    299
    600
    media_image3.png
    Greyscale

However, Donnelly-Pilkinton-Gilreath does not explicitly disclose each of the support being planar and having a solid triangular shape.
Brown is in the field of endeavor and discloses a trashcan (10) that has support (30) on the handle that is planer (Fig.1) and has solid triangular shape (fig.1,30).

However, Donnelly-Pilkinton-Gilreath -Brown does not disclose a rim covering between 20% and 30% of the sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Titus-Gilreath-Brown to have a rim covering between 20% and 30% of the sidewall. Doing so would add additional structural support to the sidewall of the trashcan. A change in size is generally recognized as being within the level of ordinary skill in the art. Here, the rim appears to cover between 20% and 30% of the sidewall; since there has been no evidence of critically found in the specification regarding what percent of the can body should be covered.

Regarding Claim 11, Donnelly discloses a can body being cylindrical (Fig. 2).
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
With regards to the argument Miller does not teach or suggest the top handle being coupled to and extending between a pair of inner walls of each of the pair of channels in the rim, to that The examiner disagrees. It can be clearly seen from the annotated fig. below that, the handle is coupled to and extending between a pair of inner walls of each of the pair of channels (Fig. 6) in the rim (24). The disclose of Miller reads on the limitation as claimed in the instant application.


    PNG
    media_image8.png
    405
    485
    media_image8.png
    Greyscale

With regards to claim 11, the prior art of Pilkinton was relied upon to show top handles extending between a pair of inner walls of each of the pair of channels. The argument that Donnelly teaches the top handle projecting away from the rim is not relevant. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736            


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736